DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on August 24, 2022.  Claim(s) 1-6 and 8-9 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/729,856 filed on September 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1 and 6 in the response filed on 08/24/2022.  Claims 7 and 10-20 were previously canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, and 8-9 are directed to a method which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
extracting, by a processor operatively coupled to a network, historical data from a database, operatively coupled to the network wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey; 
pre-processing, by the processor the historical data, wherein the pre-processing further comprises deriving adjacency graphs, deriving sequence-zeros, and deriving stage-histories, for each stage level such that the pre-processed data comprises probability vectors approximating likelihood of different paths between the stage levels that define the customer journey; 
determining, by the processor stage-predictions using the pre-processed historical data and constructing a predictions model therefrom wherein the predictions model is configured to predict workload demand based on modeled progression of the customers through the stage levels as defined by the stage-predictions, and wherein the determining the stage-predictions comprises the steps of:
running a flushing algorithm which runs iterations of the historical data to flush volumes, determined by the probability vectors, through multiple stage levels and work periods;
withholding a withheld portion of the historical data for validation, resulting in the withheld portion and a remaining portion;
using the remaining portion to build and train the prediction model; 
using the withheld portion to validate the predictions model; and 
calibrating the prediction model; and 
deriving by the processor, predicted workload demand using the constructed model and displaying the predicted workload demand in a graphical user interface operatively coupled to the network;
wherein: 
the historical data comprises data from interactions related to the stage levels occurring in a current work period that just precedes the next work period, the data from the interactions of the current work period being processed in real-time to construct the predictions model so that the predicted workload demand can be derived for the next work period; 
the predicted workload demand comprises workload predicted by the predictions model given a volume of interactions resulting from a predicted progression of customers through the stage levels of the customer journeys, including predicted abandons; and 
the predicted workload demand comprises resources required to handle the predicted workload to deliver a key performance indicator (“KPI”) metric target for the contact center; and 
the deriving the predicted workload demand for the next work period comprises a multiple hierarchy of time dimension wherein lower granularity forecasts are used as a baseline for higher granularity forecasts by way of distributions, each of the distributions comprising distributing to a subsequent higher granularity forecast using forecasted distributions connecting a one of the lower granularity forecasts to the subsequent higher granularity forecast.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting historical data, analyzing the historical data, establishing a prediction model, and predicting workload recites concepts performed in the human mind.  But for the “by a processor”, “a network” and “a database” the claim encompasses a user collecting historical data, analyzing the data for probability statistics, and modeling a contact center environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The database in Claim 1 is just applying generic computer components to the recited abstract limitations. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a database coupled to a network (Claim 1). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] about implantation using general purpose or special purpose computing devices (Each of the end user devices 105 may be a communication device conventional in the art, such as a telephone, wireless phone, smart phone, personal computer, electronic tablet, laptop, etc., to name some non-limiting examples.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, and 8-9 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-9 are directed to an abstract idea.  Thus, the claims 1-6, and 8-9 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.  The arguments begin on page 6 of the response.  Regarding the rejection under 35 U.S.C. § 101, the applicants disagree with the rejection of the claims and assert that the amended claims overcome the prior rejection.  
The argument (remarks pages 6-7) state that claim 1 does not recite any judicial exception enumerated in the 2019 PEG.  The argument also states that the emended claims include real time updating and use of complex models which are beyond mental processes.  Further, the applicants argue (remarks page 7-8) that the predicted workload is derived in a way which precludes calculation by human mental processes.  Specifically, the argument is that a “multiple hierarchy of time dimension” is used to calculate the predicted workload.  The applicant’s position is that forecasting higher granularity levels using distributions connecting low-to-high granularity is not a mental process.  

The Examiner does not agree with the Applicants arguments.  The workload forecast being of higher or lower granularity (week/ day/ hour) does not appear to be beyond the reasonable mental processes when forecasting staffing based on expected call volume of a call center.  This is not different than a manager scheduling workers (cashiers, baggers, managers) for a front end checkout of a grocery store.  Personnel has to be scheduled to cover store open times with accountability for employees taking required breaks while also accounting for expected customer volume.  This would be broken down into sub hour determinations especially when mandatory 15 minute breaks are required.  This is no beyond the capability of the human mind or with the use of pen and paper.  Forecasting staffing for a call center based on the previous time period and for a forecasted next time period is not above human mental processes.  Breaking the time in the higher or lower granularity for each time period (day/ month/ week) does not change the calculation.  The arguments are not persuasive. 

The argument continue with the position that the claims could be considered eligible because the amendment integrates the subject matter into a practical application.  The arguments include (remarks page 8) that the claims as been amended to remove ambiguity and provide a novel process for predicting workload in a contact center, thereby providing a practical solution to a real world problem.  The arguments also state that the claim limitations when considered with other elements of claim 1, the subject matter is limited to a specific use with practical effect which impose meaningful limitations similar to Bascom.  

The Examiner does not find the arguments persuasive.  The steps of claim 1 are performed by a computer (by a processor) which is merely using the computer as a tool to perform the otherwise abstract idea.  Training and validating a model with historical data and using the model to forecast workload demand is merely applying a computer to performing the abstract idea of forecasting.  In response to the reference to Bascom the Examiner does not agree.  In Bascom, the court held that the inventive concept consisted of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  However, the current claims to do not perform any such filtering action (or its equivalent) that is location specific and user specific.  Further, the claims fail to set forth a specific combination of elements in specific locations but rather disclose known components functioning in their known capacity in their known locations.   

to not recite any judicial exception enumerated in the 2019 PEG, and are not directed to a mental process.  The argument includes that he amendments include “real-time updating” of the production model so the predictions for a next period are made with the most current data.  The argument includes that this real-time updating and o use of complex models is beyond human mental processes.  Further, the Applicants argue that claim 1 should be considered eligible because it integrates the aspects of the claim into a practical application since the claimed subject matter is limited to a specific practical effect.

In summary, the rejection under 35 U.S.C. § 101 remains and has been updated based on the applicant’s amendments to the claims.  The claims are not in condition for allowance as alleged by the Applicant. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 10, 2022